Undercofler, Presiding Justice.
Pierce appeals his conviction for murder and sentence to life imprisonment. He enumerates three errors. We affirm.
The facts produced at trial show the following chronological sequence of events occurring on July 30, 1973, the date upon which Osborn H. Lane, a motel night *386clerk in Savannah, was shot to death.
At 4 p.m., two black men, one tall and one short, entered Louis Ruhn’s confectionery store on Whitaker Street, hit him on the head with a mallet and stole a .38 caliber "spanish-made” pistol. Ruhn ran out after the robbers, saw them enter a late model Buick and called police.
At 8 p.m., Mrs. John Holmes, wife of a friend of the appellant, testified she saw Pierce at her front door on July 30th and he had what she believed to be a pistol in his belt partially hidden under his shirt.
Between 10 p.m. and 11 p.m., Mrs. Saba, owner of the Sea Coast Motel, saw two black men, one tall and one short, standing over the body of Osborn H. Lane, her night manager, shooting into it. A lodger, Harold Weathers, using a pistol Mrs. Saba gave him, approached within ten feet of the men and ordered them to halt. They fired at him and ran, attempting to enter a Buick Skylark automobile parked in the motel parking lot near the front door. Weathers’ pistol misfired twice, then fired, hitting the left rear panel of the car. The killers fled the scene on foot, abandoning the automobile. Subsequent investigation revealed this automobile was registered to Fred Pierce. Pierce fled the state and was arrested and extradited to Georgia on September 2,1974. On February 19, 1975, he was tried, and convicted and sentenced to fifteen years for the robbery of Ruhn’s store. On May 29, 1975, the last day of the second term of court following indictment for the murder of Lane, defendant’s counsel voluntarily withdrew a demand for speedy trial so appellant could be examined by a psychiatrist. On December 11, 1975, he was sent to Georgia Regional Hospital and returned to Savannah on January 15,1976. He was tried for the murder of Osborn Lane on September 7, 1976, over three years after the Lane murder.
1. The evidence was sufficient to authorize the verdict. Upon trial, Harold Weathers positively identified Pierce as the man who turned about ten feet from him and shot at him after killing Lane. The automobile abandoned at the scene was registered to appellant. Lane was killed with a .38 caliber pistol. State witnesses, Louis Ruhn and *387Mrs. John Holmes, impeached Pierce’s testimony that he was not in Savannah and produced evidence showing Pierce stole a .38 caliber "Spanish-made” pistol earlier in the day and was seen with what looked like a pistol in his belt just two hours before Lane was killed.
Argued November 16, 1977
Decided November 28, 1977
Rehearing denied December 15, 1977.
Calhoun & Donaldson, John R. Calhoun, R. B. Donaldson, Jr., for appellant.
Andrew J. Ryan, III, District Attorney, Michael K. Gardner, Assistant District Attorney, Arthur K. Bolton, Attorney General, James L. Mackay, Assistant Attorney General, for appellee.
2. There is no merit in appellant’s claim he was denied a speedy trial. This record and transcript show delays for reasons in which the defense and the state apparently concurred, including the withdrawal of the demand for speedy trial by appellant so he might be psychiatrically examined.
3. It was not error to deny a motion for mistrial on the ground that testimony by Louis Ruhn, owner of the confectionery store, placed appellant’s character in evidence. Called to impeach appellant’s testimony that he was in Detroit, Michigan, on July 30, 1973, Ruhn positively identified Pierce as being in his store on that date. When asked how he remembered seeing Pierce on the day Lane was killed, Ruhn replied: "Because he came into my store and got some ice cream and went up and hit me in the head with a mallet and he took my gun... a .38 caliber 'Spanish-made’ pistol.” This testimony was admissible under the exception to the general rule prohibiting the introduction of evidence of a separate independent crime where it may bear upon the question of the identity of the accused. See Cawthon v. State, 119 Ga. 395 (46 SE 897) (1903).

Judgment affirmed.


All the Justices concur.